Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yaoita et al (US 2017/0075334, herein Yaoita) in view of Roy et al (US 2019/0243684, herein Roy).

Regarding claim 1, Yaoita teaches a PLC device ([0002]) comprising:
a special instruction control unit that sets a priority degree indicating a degree of priority for executing predetermined processing to a special instruction for performing the predetermined processing in a control device that controls an industrial machine, and transmits the special instruction in which the priority degree is set to the control device ([0011], [0029], [0051-0052], [0080], CPU unit of PLC sets a priority for instructions to be executed and transmits them for execution);
an instruction storage determining unit that determines whether or not to queue the special instruction according to an operation state of the control device ([0033], processor 120 & [0066-0068], schedule priority tasks based on them becoming executable by the CPU).

Roy teaches a device comprising a special instruction control unit ([0027], critical path detection circuit 126) and an instruction storage unit that sequentially stores a special instruction received, on the basis of a determination result of an instruction storage determining unit ([0024], [0028-0029], [0040-0041], store critical high-priority instructions in reservation stations to be executed based on critical path detection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combing the teachings of Yaoita and Roy to include an instruction storage unit in the PLC device.  While Yaoita discloses a CPU and processor utilizing a scheduler and sequencing program to control instruction execution, Yaoita does not disclose the additional architectural details of the units contained with the CPU or processor of the PLC device.  However, one of ordinary skill in the art would understand that an instruction storage unit such as a reservation station, such as the one disclosed by Roy, is a routine and conventional component in the microprocessor art.  Therefore, including such components in the PLC device would merely entail a combination of known prior art elements to achieve predictable results, and would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Yaoita and Roy teaches the PLC device according to claim 1, wherein communication with the control device is performed via an interface (Yaoita [0029]), and the interface includes: the instruction storage determining unit (Yaoita [0033]); the instruction storage unit (Roy [0024], [0028]); and an alternative execution unit that, in a case in which the control device becomes able to respond, causes the control device to execute a special instruction with higher priority of the priority degree in order from among the special19P00307US0 (FANF-773US)23 instructions stored in the instruction storage unit (Yaoita [0068], Roy [0029], execute high priority task before lower priority tasks).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sadasivam (US 2019/0163487) discloses a processor for queueing instructions based on their intake priority.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.